Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the after amendment filed 18 March 2022.
Claims 1-3, 5-9, and 11 have been amended and are hereby entered.
Claims 1-12 are currently pending and have been examined. 
Drawings
The drawings filed 17 April 2020 have been accepted.  

Response to Amendment
Applicant’s amendment to claim 11, has overcome the objection of claim 11 and the objection of claim 11 is hereby withdrawn.  Applicant’s amendment to claim 1 and 11 has overcome the 35 U.S.C. 112(b) rejection of claims 1-8, 11-18, and 20-22.  Accordingly, the rejection of claims 1-8, 11-18, and 20-22 has been withdrawn.  

Response to Arguments
Applicant’s arguments, see pages 2-8, filed 23 March 2022, with respect to the 35 U.S.C. 103 rejection of claims 1-8, 10-18, and 20-22 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1-8, 10-18, and 20-22 has been withdrawn. 
Response to Amendment and Remarks
Applicant’s amendments and remarks overcome the rejections of record.  
Claims 1-12 were rejected under 35 U.S.C. §112(b) for being indefinite for using the term “substantially”. Applicant’s arguments, see (on page 7, and specifically the clarifying remarks on paragraph 6 of page 7), filed 18 March 2022 have been fully considered and are persuasive.  In view of Applicant’s remarks (on page 7, and specifically the clarifying remarks on paragraph 6 of page 7) and MPEP 2173.05(b), this 112(b) rejection has been withdrawn.  
Claims 1-12 were rejected under 35 U.S.C. §112(b) for being indefinite for lack of antecedent basis and clarity issues.  Applicant has amended claims 1-3, 5-9, and 11 to overcome the additional 35 U.S.C. 112(b) rejections.  Accordingly, all of the 35 U.S.C. 112(b) rejections have been withdrawn.
Claims 1-12 were rejected under 35 U.S.C. §101. In view of Applicant’s arguments and amendment to add specific computations for estimating value representative of the frictional behavior, and a positive control step for controlling the vehicle based on the estimated value representative of the frictional behavior, the 35 U.S.C. §101 has been withdrawn.  
Applicant’s amendments and arguments (see page 11-12, filed 18 March 2022) with respect to the 35 U.S.C. 103 rejections of claims 1-12 have been fully considered and are persuasive.  Accordingly, the 35 U.S.C. 103 rejections have been withdrawn.  

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jacques Etkowicz on 25 May 2022.
Claim 1 and 9 are amended as follows: 
1.	(Currently Amended)  A method for estimating a value representative of a frictional behavior of a vehicle being driven on a road segment, the method comprising:
	receiving, by a processor, operating parameters of a vehicle comprising at least, a value representative of an angular velocity of a driving wheel, a value representative of an angular velocity of a free wheel of the vehicle, and a dynamic characteristic of the vehicle;
	computing, by the processor, a first ratio between the value representative of the angular velocity of the driving wheel and the value representative of the angular velocity of the free wheel of the vehicle, which are acquired in a first time window during which the vehicle is moving substantially in a straight line at a first velocity in which micro-slips of a driving wheel on a roadway are liable to occur;
	computing, by the processor, a second ratio between the value representative of the angular velocity of the driving wheel and the value representative of the angular velocity of the free wheel of the vehicle, which are acquired in a second time window during which the vehicle is moving in a substantially straight line at a second velocity of the vehicle in which micro-slips of the driving wheel on the roadway are liable to not occur;
	determining, by the processor, a third ratio between the radius of the driving wheel and the radius of the free wheel based on the first ratio and the second ratio; 
	determining, by the processor, a slip rate from a product of the third ratio and a fourth ratio between the value representative of the angular velocity of the driving wheel and the value representative of the angular velocity of the free wheel;
	estimating, by the processor, the value representative of the frictional behavior of the vehicle by normalizing the determined slip rate using at least the dynamic characteristic of the vehicle; and
automatically controlling, by the processor, an operation of the vehicle based on the estimated value representative of the frictional behavior of the vehicle.

9.	(Currently Amended)  A device for estimating a value representative of a frictional behavior of a vehicle being driven on a road segment, the device comprising: 
a memory; and 
a processor that is configured by instructions that are stored in the memory and that are configured to implement:
	receiving operating parameters of a vehicle comprising at least, a value representative of an angular velocity of a driving wheel, a value representative of an angular velocity of a free wheel of the vehicle, and a dynamic characteristic of the vehicle,
	computing a first ratio between the value representative of the angular velocity of the driving wheel and the value representative of the angular velocity of the free wheel of the vehicle, which are acquired in a first time window during which the vehicle is moving in a straight line at a first velocity in which micro-slips of a driving wheel on the roadway are liable to occur,
	computing a second ratio between the value representative of the angular velocity of the driving wheel and the value representative of the angular velocity of the free wheel of the vehicle, which are acquired in a second time window during which the vehicle is moving in a substantially straight line at a second velocity of the vehicle in which micro-slips of the driving wheel on the roadway are liable to not occur,
	determining a third ratio between the radius of the driving wheel and the radius of the free wheel based on the first ratio and the second ratio,
determining a slip rate from a product of the third ratio and a fourth ratio between the value representative of the angular velocity of the driving wheel and the value representative of the angular velocity of the free wheel,
	estimating the value representative of the frictional behavior of the vehicle by normalizing the determined slip rate using at least the dynamic characteristic of the vehicle, and
automatically controlling an operation of the vehicle based on the estimated value representative of the frictional behavior of the vehicle.

REASONS FOR ALLOWANCE
Claims 1-12 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments filed 18 March 2022 were persuasive.  In particular, the examiner agrees that the combination of Salman and Lavoie fails to disclose computing a first ratio between the velocity of the driving wheel and the velocity of the free wheel when the vehicle is moving in a straight line at a high velocity in which micro-slips of a driving wheel on the roadway are liable to occur, and computing a second ratio between the velocity of the driving wheel and the velocity of the free wheel when the vehicle is moving in a straight line at a low velocity in which micro-slips of a driving wheel on the roadway are liable to not occur and further determining determines a third ratio between the radius of the driving wheel and the radius of the free wheel based on the first ratio and the second ratio, such that a slip rate of the wheels can be determined from a product of the third ratio and a fourth ratio between the velocity of a driving wheel and the velocity of a free wheel.  
As pointed out by Applicant, although Lavoie determines the radius' of two wheels on the vehicle and their ratio, the radius values are not separately determined at different velocities of the vehicle (i.e. the radius values are both learned during low speed maneuvers when slip is unlikely to occur), and therefore the ratio of the radius values is not determined in the same manner as claimed by Applicant. Further, while it is known to determine the radius’ of wheels based on their angular velocity, it would not have been obvious to do so at a two different velocities (with slip and without slip) without hindsight reasoning.  Accordingly, the claims as amended are allowable over the combination of Salman and Lavoie. The other cited prior art does not remedy the deficiencies of Salman and Lavoie.  
None of the prior art or record taken either together or in combination with the prior art of record disclose the invention including – “computing a first ratio between the value representative of the angular velocity of the driving wheel and the value representative of the angular velocity of the free wheel of the vehicle, which are acquired in a first time window during which the vehicle is moving substantially in a straight line at a first velocity in which micro-slips of a driving wheel on a roadway are liable to occur and computing a second ratio between the value representative of the angular velocity of the driving wheel and the value representative of the angular velocity of the free wheel of the vehicle, which are acquired in a second time window during which the vehicle is moving in a substantially straight line at a second velocity of the vehicle in which micro-slips of the driving wheel on the roadway are liable to not occur” in combination with “determining a slip rate from a product of the third ratio and a fourth ratio between the value representative of an the angular velocity of the driving wheel and the value representative of an the angular velocity of the free wheel and estimating the value representative of the frictional behavior of the vehicle by normalizing the determined slip rate using at least the dynamic characteristic of the vehicle” in combination with the remaining elements and features of the claimed invention. It is for these reasons that the Applicant’s invention defines over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tominga et al. (US PG Pub. 2003/0146830) teaches determining tire pressure based on the angular velocity of the wheels.  Kawasaki (EP1215096) teaches evaluating road surface conditions based on rotation speeds of tires, but does not teach the details of the claimed invention.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M. ANDA whose telephone number is (571)272-5042. The examiner can normally be reached Monday-Friday 8:30 am-5pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.M.A./           Examiner, Art Unit 3662       

/ANISS CHAD/           Supervisory Patent Examiner, Art Unit 3662